Citation Nr: 0926133	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-14 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the service-connected hepatitis C.  

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the RO.  

The Board notes that, in a July 2006 letter, the 
representative submitted materials related to the Veteran's 
pending claim for increased "dependency allowance" benefits.  
It is not entirely clear what the appellant is referring to.  
Some clarification from the Veteran may be necessary.  In any 
event, this matter is hereby referred to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The veteran's last VA examination for his service connected 
hepatitis C was in August 2003.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Calvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The threshold for triggering VA's duty to provide an 
examination is low.  Molindone v. Nicholson, 20 Vet. App. 79 
(2006).  

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The Board notes that the August 2008 and November 2008 
Supplemental Statements of the Case (SSO CS) indicate that 
the Veteran failed to report for an examination that was 
scheduled on October 25, 2006.  However, the record suggests 
that the Veteran may have received no advanced notice of the 
examination as the claims file does not contain any letters 
from the RO notifying the Veteran of his October 2006 
examination.  

Specifically, the record suggests that VA initiated a request 
for a VA examination in October 2006.  VA then sent the 
Veteran a letter dated October 4, 2006 stating that a VA 
Medical Center would notify the Veteran "as to the date, 
time and place to report" for the examination to be 
conducted.  No subsequent letter was sent to the Veteran as 
there is no evidence that VA had any contact with the Veteran 
regarding his VA examination except for the October 4, 2006 
letter.  VA cancelled the Veteran's October 26, 2006 
examination due to his failure to report.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim for increased compensation, the claim will be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a), (b) 
(2008).  

In this instance, the Board finds that good cause for the 
Veteran's failure to report for his October 2006 VA 
examination has been shown.  Therefore, the Veteran should be 
rescheduled for a VA examination for his service-connected 
hepatitis C.  

Because the resolution of the claim of entitlement to an 
increased evaluation in excess of 20 percent for hepatitis C 
might potentially impact the TDIU claim, these claims are 
inextricably intertwined, and a Board decision on the TDIU 
claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be afforded a VA 
liver disorder examination for the 
purpose of ascertaining the current 
severity of his service-connected 
hepatitis C.  The claims file, copies of 
the criteria and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  

Specifically, the examiner should:

a. express an opinion as to whether there 
is minimal, moderate, or marked liver 
damage and the presence or absence of 
associated symptoms of gastrointestinal 
disturbance, fatigue, and mental 
depression or anxiety;

b. note the frequency and duration, if 
any, of recurrent episodes, and if any of 
these episodes require rest therapy; and 
comment upon the presence or absence of 
weight loss, hepatomegaly, and 
malnutrition.

c. note if the hepatitis C is productive 
of daily fatigue, malaise and anorexia 
with substantial weight loss (or other 
indication of malnutrition) and 
hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least six weeks, 
during the past twelve-month period, but 
not occurring constantly.

d. note if the hepatitis C is productive 
of near constant debilitating symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain.

Any opinions expressed by the examiner as 
to the nature and extent of severity of 
the Veteran's disability must be 
accompanied by a complete rationale.

2.  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, following completion of 
all indicated development, the RO must 
readjudicate the Veteran's claims, 
including the claim of entitlement to 
TDIU in light of all the evidence of 
record.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


